DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The claims amendment filed on 19 December 2019 is acknowledged. Claims 3-10, 13-22, 26, 28, 30-33, 35, 36, 38-40 were amended. Claims 1, 2 ,11, 12, 23, 24, 27, 29, 34 and 37 are original. Claim 25 was cancelled. Claims 1-24, 26-40 are pending. 

Election/Restrictions
Applicant’s election of the group described below in the reply filed on 8 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant was required to elect between Group I, drawn to an interferon prodrug; Group II, drawn to a nucleic acid construct encoding an interferon prodrug; Group III, drawn to a recombinant cell expressing an interferon prodrug according to claim 1 and a method of expressing an interferon prodrug comprising culturing the cell of claim 21; Group IV, drawn to a recombinant cell comprising a nucleic acid construct according to claim 11 and a method of expressing an interferon prodrug comprising culturing the cell of claim 22 and Group V, drawn to a method of treating cancer comprising administering to a subject in need thereof an interferon prodrug according to claim 1.
Applicant elected Group II. Upon further consideration Groups I, III and IV are rejoin.
Claims 1-24 are pending and under examination. Claims 26-40 are withdrawn from consideration since they correspond to non-elected Group V.

Priority
	This application is a 371 of PCT/US2018/037982 filed on 18 June 2018 and claims priority to U.S. Provisional Application 62/522,564 filed on 20 June 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 July 2021, 22 November 2021 and 28 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

In page 11 of the specification, the sequences of Mouse IFNAR1-ECD, Mouse IFNAR2-ECD, Human IFNAR1-ECD and Human IFNAR2-ECD are missing sequence identifiers. 
In page 12 of the specification, the sequences of Table 2 – Proteases Substrates are missing sequence identifiers. 
In page 12 of the specification, the sequence of the GGGGS linker is missing sequence identifiers.  

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Specification
The disclosure is objected to because of the following informalities: 
In page 2, line 2: Type I IFNs can be used to induce MHC class I expression, as wekk as LMP2/7… should be replaced with Type I IFNs can be used to induce MHC class I expression, as well as LMP2/7…

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trouet et al (US 2004/0014652, cited in the IDS) (herein Trouet) in view of Tepper et al. (6,372,207) (herein Tepper) and Loew et al. (US 2017/0368169, filed on 21 March 2017) (herein Loew).

Regarding claims 1 and 11, Trouet teaches prodrug compounds comprising a biologically active entity linked to a masking moiety via a linking moiety. The prodrug compounds are selectively activated at or near target cells and display lower toxicity and possibly a longer in vivo or serum half-life than the corresponding naked biologically active entity (Abstract). Trouet teaches that peptides having certain amino acid sequences are specifically cleaved by proteases and/or peptidases in the extracellular medium at or near tumor cells and certain endothelial cells involved in neoangiogenesis ("target cells") and utilizing these peptides as components of linking moieties to link the biologically active entities and masking moieties of the prodrugs of the invention together permits the biologically active entity to be selectively released or liberated in vivo at or near a tumor or target cell (Page 1, Paragraph 0007). The masking moiety, acting alone or together with the linking moiety, blocks or inhibits the biological activity of the biologically active entity (Page 1, Paragraph 0009). The biologically active entity is an extracellularly active cytotoxic or cytostatic entity and preferred polypeptides are those that have a cytotoxic or cytostatic effect on tumor cells and include, but are not limited to, TNF-α, IFN- α, IFN-γ, IL-1, IL-2, IL-6, IGF-1 antagonists, thrombospondin-1 derived peptides, substance P antagonists, TRAIL (Apo-2 ligand) and Fas ligand (Page 2, Paragraph 0014).
Although Trouet teaches a type I IFN prodrug with a masking moiety that blocks its activity and a linking moiety cleaved by proteases near the tumor cells, it does not teach and IFNAR domain, an immunoglobulin Fc domain, the linker fused at one end to the N terminus of IFN and at the other end to IFNAR and a second linker fused to the C-terminus of IFN and to the N terminus of Fc domain. 
Tepper teaches that in vivo effect of Type I interferon (IFN) can be prolonged by administering the interferon in the form of a complex with an IFN binding chain of the human interferon α/β receptor (IFNAR). Such a complex also improves the stability of the IFN and enhances the potency of the IFN. The complex may be a non-covalent complex or one in which the IFN and the IFNAR are bound by a covalent bond or a peptide. When bound by a peptide bond in the form of a fusion protein, the IFN may be separated from the IFNAR by means of a peptide linker (Abstract). Tepper teaches that the linker may be flexible and a target for proteolytic cleavage by serum, membrane bound, and/or cellular proteases (Col. 6 line 47). Tepper also teaches DNA encoding such fusion proteins (Col. 4 line 55). In addition, Tepper teaches a particular embodiment of engineered IFNAR2/IFN Fusion Proteins in which the C-terminal of the IFNAR2 extracellular domain is fused to the N-terminus of the mature IFN using flexible peptide linkers (i.e. linker fused to N-terminus of IFN) (Example 8, Col. 19, line 38). The engineered fusion protein that Tepper teaches in Example 8, was placed under the control of a CMV promoter (pCMV-IFNAR2-IFNβ) (Figure 12). Lastly, Tepper teaches that IFNAR can be optionally fused to another protein, for example, an immunoglobulin such as IgG (Col. 4 line 26).
Tepper does not teach a second linker fused to the C-terminus of IFN and fused at the other end to the N-terminus of Ig Fc domain. 
Loew teaches multispecific molecules that include a heterodimeric Fc core (knob-in-hole (KiH)). a bispecific molecule that have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). Partner A and partner B can be, each independently, an antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv) or a Fab), a receptor molecule, a ligand molecule (e.g., a receptor ligand or a cytokine molecule). Loew, also teaches that in one embodiment, partner A is connected to the N-terminal end of a —CH2-CH3-region of the first Fc molecule, and partner B is connected to the N-terminal end of a —CH2-CH3-region of the second Fc molecule) (Page 15, Paragraph 0283). Loew teaches examples of useful cytokines that include, GM-CSF, IL-1α, IL-1β, IL-2, IL-3, IL-4, IL-5, IL-6, IL-7, IL-8, IL-10, IL-12, IL-21, IFN-α, IFN-β (i.e. Type I IFN), IFN-γ, MIP-1α, MIP-1β, TGF-β, TNF-α, and TNFβ (Page 39, Paragraph 647). Furthermore, Loew teaches that the cytokine molecule can be a monomer or a dimer. In embodiments, the cytokine molecule can further include a cytokine receptor dimerizing domain.
Given the teachings of Trouet, Tepper and Loew, it would have been obvious to someone or ordinary skill in the art to develop an IFN prodrug  (as taught by Trouet) and nucleic acids encoding the prodrug in which the masking moiety is IFNAR as shown in the IFNAR/IFN complex taught by Tepper and incorporate the fusion protein in the multispecific molecule taught by Loew to include an Fc domain with a reasonable expectation of success to prolong the in-vivo effect of IFN, improve the stability of the IFN and enhance the potency of the IFN as taught by Tepper. 

Regarding claims 2 and 12, Loew teaches an immunoglobulin constant region (e.g., Fc region) chosen from the heavy chain constant regions of IgG1, IgG2, and IgG4 (Page 8, Paragraph 0148).

Regarding claims 3 and 13, Lowe teaches that the cytokine molecule of the multispecific molecule can be a monomer or a dimer (i.e. two copies) (Page 22, Paragraph 0397).

Regarding claims 4 and 14, Loew teaches that the bispecific molecule can have partner A and B, which are depicted as binding moieties 1 and 2, respectively (FIG. 5A). Partner A and partner B can be, each independently, an antibody molecule (e.g., a single chain antibody molecule (e.g., a scFv) or a Fab), a receptor molecule, a ligand molecule (e.g., a receptor ligand or a cytokine molecule) (i.e. both Partner A and B can be a cytokine molecule and since each cytokine molecule can be a monomer or a dimer that would represent three or four copies of the cytokine) (Page 15, Paragraph 0283).

Regarding claims 5, 6, 15 and 16, Tepper teaches that the IFNAR2/IFN fusion complex may have an intracellular protease cleavage site. A variety of proteases are released by necrosing and apoptosing cells. Included in these are caspases (Interleukin 1 beta-converting enzyme-like proteases), metallo proteinases, lysosomal proteases (e.g., cathepsin B) and elastase. Intracellular proteases can act on a sIFNAR2/IFN fusion protein containing an intracellular protease recognition sequence in the linker domain and release the IFNAR2/IFN complex such that the complex can function as a non-covalent complex (Col. Lines 9-22).

Regarding claims 7 and 17, In order to engineer an IFNAR2/IFN-β complex which allows the active complex to be maintained, a flexible peptide linker, for example, Gly-Gly-Gly-Gly-Ser (GGGGS) repeats, may be employed. Alternatively, the linker may be flexible and a target for proteolytic cleavage by serum, membrane bound, and/or cellular proteases (Col 6. Lines 43-49)

Regarding claims 8, 9, 18 and 19, Tepper teaches that preferably, the complex is of the IFNAR2 subunit extracellular domain with any Type I interferon or the IFNAR1 subunit with IFN-α.

Regarding claims 10 and 20, Tepper teaches, the complex is a fusion protein, or a covalent complex, or a non-covalent complex containing the polypeptide sequence of the entire extracellular domain of IFNAR, preferably IFNAR2, or any interferon-binding subfraction thereof, complexed to IFN-α or IFN-β or IFN-ω, or any biologically active subfraction thereof (Col. 4, lines 18-20).

Regarding claims 21 and 22, Tepper teaches the present invention also concerns DNA sequences encoding the above complex of the invention and its analogs, as well as DNA vectors carrying such DNA sequences for expression in suitable prokaryotic or eukaryotic host cells (Col. 14, Lines 41-45).

Regarding claims 23 and 24, Tepper teaches that cells which expressed the protein of interest can be isolated, cultured and the protein can be recovered and purified using standard industrial practices well known in the art (Col. 15, lines 15-17).

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.R./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647